Matter of Quigley (2017 NY Slip Op 05307)





Matter of Quigley


2017 NY Slip Op 05307


Decided on June 29, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 29, 2017

[*1]In the Matter of SEAN EDWARD QUIGLEY, an Attorney. (Attorney Registration No. 4430906)

Calendar Date: June 26, 2017

Before: Garry, J.P., Lynch, Devine, Clark and Mulvey, JJ.


Sean Edward Quigley, Philadelphia, Pennsylvania, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Sean Edward Quigley was admitted to practice by this Court in 2006 and lists a business address in Camden, New Jersey with the Office of Court Administration. Quigley has applied to this Court, by affidavit sworn to March 24, 2017, for leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence dated May 16, 2017.
In response to AGC's objections, however, Quigley has submitted a supplemental affidavit, sworn to June 14, 2017, which has been acknowledged by an ascertainable and credentialed notary public. Quigley has therefore cured the only identified deficiency in his application. With AGC voicing no other substantive objection to his application, and having determined
that Quigley is eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation.
Garry, J.P., Lynch, Devine, Clark and Mulvey, JJ., concur.
ORDERED that Sean Edward Quigley's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Sean Edward Quigley's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Sean Edward Quigley is commanded to desist [*2]and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Quigley is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Sean Edward Quigley shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.